IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 43 DB 2022 (No. 18 RST 2022)
                                             :
PAUL PRUITT                                  :   Attorney Registration No. 312907
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 12th day of May, 2022, the Report and Recommendation of

Disciplinary Board Member dated April 25, 2022, is approved and it is ORDERED that

Paul Pruitt, who has been on Inactive Status, has demonstrated that he has the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.